IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   June 19, 2008
                                 No. 07-60515
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

ANTONIO MOORE

                                             Plaintiff-Appellant

v.

KEVIN THOMAS; LEPHER JENKINS, Warden; CHRISTOPHER B EPPS,
Commissioner; CHARLETT PIGUES, Sergeant

                                             Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                            USDC No. 3:07-CV-56


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Antonio Moore, Mississippi prisoner # L0149, has filed a motion for leave
to proceed in forma pauperis (IFP) on appeal. The district court dismissed
Moore’s 42 U.S.C. § 1983 complaint for failure to state a claim pursuant to 28
U.S.C. § 1915(e)(2)(B), holding that his challenge to a prison rule violation report
did not implicate the Due Process Clause. The district court denied Moore’s
motion for leave to proceed IFP on appeal and certified that the appeal was not


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60515

taken in good faith, finding that he had no basis in law or fact to appeal. By
moving for leave to proceed IFP on appeal, Moore is challenging the district
court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Moore’s IFP motion addresses only his indigence. He does not brief any
argument regarding the district court’s certification that an appeal from the
dismissal of his § 1983 complaint would be frivolous. Failure to identify any
error in the district court’s analysis is the same as if the appellant had not
appealed the judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are liberally construed,
even pro se litigants must brief arguments in order to preserve them. Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      Moore has not shown that the district court’s certification that an appeal
would not be taken in good faith was incorrect. The instant appeal is without
arguable merit and is thus frivolous. See Howard v. King, 707 F.2d 215, 219-20
(5th Cir. 1983). Accordingly, Moore’s request for IFP is denied, and his appeal
is dismissed. See Baugh, 117 F.3d at 202, n.24; 5TH CIR. R. 42.2. Moore is
cautioned that the dismissal of his § 1983 suit by the district court pursuant to
§ 1915(e)(2)(B) and our dismissal of this appeal as frivolous both count as strikes
under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Moore is also cautioned that if he accumulates three strikes under
§ 1915(g), he may not proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                          2